--------------------------------------------------------------------------------


Exhibit 10.8

THIS INTERIM CONSULTING AGREEMENT is made effective as of the February 28, 2008,

B E T W E E N:

COMMUNICATE.COM DELAWARE, INC. a corporation incorporated under the laws of
Delaware

(hereinafter called the “Company”)

 OF THE FIRST PART

- and -

Kulveer Taggar




(hereinafter called “Interim Consultant”)

 OF THE SECOND PART

WHEREAS the Company and the Interim Consultant entered into that certain
Agreement and Plan of Merger By and Among Communicate.com, Inc., Communicate.com
Delaware, Inc., Entity, Inc., the Founders, and Harjeet Taggar as representative
of the shareholders of the Company, dated March 25, 2008 (the “Merger
Agreement”); and

WHEREAS pursuant to the terms of the Merger Agreement the Company and the
Interim Consultant have agreed to enter into this Interim Consulting Agreement
providing for the services of such Interim Consultant pending the Closing (as
defined in the Merger Agreement) and the effectiveness of the Interim
Consultant’s employment agreement (the Founders Employment Agreement or the
Employment Agreement, as the case may be and as further defined in the Merger
Agreement).

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and the terms and conditions herein contained, the parties hereto agree as
follows:

1.

Contract of Services

(a)

The Company hereby retains and appoints Interim Consultant effective as of the
date hereof to act as consultant for the Company with respect to the commercial
exploitation of domain names owned by the Company (the “Project”) reporting to
the President and Chief Operating Officer of the Company, Jonathan Ehrlich (the
“COO”), and Interim Consultant hereby accepts such retainer and appointment and
agrees to perform his services as provided herein.





--------------------------------------------------------------------------------

 

- 2 -

 







(b)

Forthwith following the execution and delivery of this Interim Consulting
Agreement, the COO and Interim Consultant shall agree on the goals and
objectives with respect to the Project.

(c)

Interim Consultant shall perform his services on a full-time basis during the
Term specified in Section 2 below.

(d)

Interim Consultant shall faithfully and diligently perform his services
hereunder to the best of his ability and in the best interests of the Company
and will not knowingly do any act or thing which may tend to injure or adversely
affect the reputation of the Company or its business in any of its phases.

2.

Term

The term of Interim Consultant’s retainer hereunder (the “Term”) shall commence
with the effective date of this agreement  and continuing to the earlier of the
Closing Date as defined in the Merger Agreement, or the termination of the
Merger Agreement.

3.

Remuneration

(a)

Interim Consultant shall be paid for $8,350 per month for his services payable
in two equal instalments on the closest business day to the middle and the end
of each month during the Term.

(b)

Interim Consultant shall be reimbursed by the Company for all expenses
reasonably or necessarily incurred by him in the course of providing the
services required pursuant to this Interim Consulting Agreement, including but
not limited to transportation, meals, lodging, travel, business entertainment,
equipment and supplies, upon presentation of statements, receipts or other
supporting documentation as the Company may reasonably require.

4.

Termination

The provision of services by Interim Consultant hereunder may be terminated by
either party by giving to the other party at least 15 days’ prior written notice
to such effect.    

5.

Intellectual Property, Inventions etc.

Interim Consultant agrees that all intellectual property and inventions,
including but not limited to marketing, business plans, formulate, processes,
designs, computer software and programmes, which Interim Consultant may conceive
or make or have conceived or made in the course or arising out of his services
with the Company in connection with the services hereunder (collectively, the
“Works”) shall be and are the sole and exclusive property of the Company and
shall be disclosed by Interim Consultant to the Company.  Interim Consultant
shall, whenever requested to do so by the Company, without any obligation on the
part of the Company to pay any royalty or other compensation to Interim
Consultant, at the Company’s expense, execute and sign any and all applications,
assignments or other instruments and do all other things which the Company may
deem necessary or appropriate:





--------------------------------------------------------------------------------

 

- 3 -

 







(i)

in order to apply for, obtain, maintain, enforce or defend letters patent in
Canada or in any foreign country for any Works; or

(ii)

in order to assign, transfer, convey or otherwise made available to the Company
the sole and exclusive right, title and interest in and to any or all of Works.

Interim Consultant also agrees to waive in whole any moral rights which it may
have in any Works or any part or parts thereof.

6.

Non-Competition

Provided the Merger Closes, Interim Consultant shall not during the period that
he is performing his services hereunder (the “Service Period”) and for 12 months
immediately after the termination thereof, directly or indirectly, in any manner
whatsoever including, without limitation, either individually, or in
partnership, jointly or in conjunction with any other person, or as an employee,
principal, agent, director or shareholder:

(iii)

be engaged in any undertaking

(iv)

have any financial or other interest (including an interest by way of royalty or
other compensation arrangements) in or in respect of the business of any person;
or

(v)

advise, lend money to, guarantee the debts or obligations of any person which
carries on a business;

anywhere which is the same as or substantially similar to or competes with or
would compete with any of the assets owned by the Company or Communicate.com
Inc.

7.

No Solicitation of Customers

Provided the Merger Closes, Interim Consultant shall not, during the Service
Period and for the 12 months immediately thereafter, directly or indirectly,
contact or solicit any designated customers of the Company or any of its
Affiliates for the purpose of selling to the designated customers any services
or products which are the same as or substantially similar to, or in any way
competitive with, the services or products sold by the Company or any of its
Affiliates during the Service Period. For the purpose of this section, a
designated customer means a Person who was a customer of the Company or of any
of its Affiliates during some part of the Service Period.





--------------------------------------------------------------------------------

 

- 4 -

 







8.

No Solicitation of Employees  

Interim Consultant shall not, during the Service Period and for the 12 months
immediately thereafter, directly or indirectly, employ or retain as an employee
or an independent contractor any employee of the Company or any of its
Affiliates or induce or solicit, or attempt to induce, any such Person to leave
his or her employment.

9.

Confidentiality

Interim Consultant shall not, either during the Service Period or at any time
thereafter, directly or indirectly, use or disclose to any Person any
Confidential Information provided, however, that nothing in this section shall
preclude Interim Consultant from disclosing or using Confidential Information,
if:

(a)

the Confidential Information is available to the public or in the public domain
at the time of such disclosure or use, without breach of this Interim Consulting
Agreement;

(b)

disclosure of the Confidential Information is required to be made by any law,
regulation, governmental authority or court; or

(c)

the Confidential Information was received by Interim Consultant after
termination of the Service Period from a third party who had a lawful right to
disclose it to Interim Consultant.

The Interim Consultant shall be subject to the provisions of this Section 9 in
the event that the Merger Closes and in the event that the Merger Agreement is
terminated.

10.

Remedies

Interim Consultant acknowledges that a breach or threatened breach by Interim
Consultant of the provisions of sections 8 to 11, inclusive, may result in the
Company and its shareholders suffering irreparable harm which is not capable of
being calculated and which cannot be fully or adequately compensated by the
recovery of damages alone. Accordingly, Interim Consultant agrees that the
Company shall be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Company may become entitled.

11.

Representation of Interim Consultant

Interim Consultant represents and warrants to the Company that he is not a party
to, or bound by, any agreement or understanding with any other Person that
precludes or restricts his ability and entitlement in any way to carry out his
duties hereunder on behalf of the Company as contemplated herein, free and clear
of any claims or liabilities of whatsoever nature.

12.

Arbitration

(a)

Any dispute between the parties hereto in respect of the interpretation of this
Interim Consulting Agreement or otherwise arising under this Interim Consulting
Agreement which cannot be resolved by the parties acting in good faith within a
period of 30 days following the giving of a written notice by one party to the
other party hereto (the “Notice Period”) will be determined by arbitration.





--------------------------------------------------------------------------------

 

- 5 -

 







(b)

If a dispute is not resolved within the Notice Period, either party hereto may
thereafter by written notice delivered to the other party hereto demand
arbitration of such dispute as herein provided.

(c)

Upon a demand for arbitration as set forth above, the parties hereto will within
10 days from the date on which notice of the demand is given, appoint a single
arbitrator to resolve the dispute and, failing such appointment, either party
may apply to have a single arbitrator appointed in which case the dispute shall
be arbitrated in accordance with the laws of State of California.

(d)

The place of arbitration will be Los Angeles, California and the decision of the
arbitrator will be final and binding upon the parties hereto.

(e)

All costs of the arbitration, other than the costs of any counsel engaged by the
Interim Consultant, will be for the account of the Company.

13.

Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided. Any such notice or other communication, if mailed by prepaid
first-class mail at any time other than during a general discontinuance of
postal service due to strike, lockout or otherwise, shall be deemed to have been
received on the fourth business day after the post-marked date thereof, or if
mailed by registered mail, shall be deemed to have been received on the day such
mail is delivered by the post office, or if sent by facsimile or other means of
electronic communication, shall be deemed to have been received on the business
day following the sending, or if delivered by hand shall be deemed to have been
received at the time it is delivered in person to Interim Consultant or to the
Company at its address noted below either to the individual designated below or
to an individual at such address having apparent authority to accept deliveries
on behalf of the Company. Notice of change of address shall also be governed by
this section. In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications shall be
delivered by hand or sent by facsimile or other means of electronic
communication and shall be deemed to have been received in accordance with this
section. Notices and other communications shall be addressed as follows:

(a)

if to the Company:

Communicate.com Inc.

Suite 645

375 Water Street,

Vancouver, British Columbia

V6B 5C6








--------------------------------------------------------------------------------

 

- 6 -

 







(b)

if to the Interim Consultant:

Kulveer Taggar

13 Kingsley Wood Drive,

London, SE9 3BJ




With a copy to:




Mark Muntean

Jeffer Mangles Butler & Marmaro

Two Embarcadero Center

Fifth Floor

San Francisco, CA 94111




14.

Headings

The inclusion of headings in this Interim Consulting Agreement is for
convenience of reference only and shall not affect the construction or
interpretation hereof.

15.

Invalidity of Provisions

Each of the provisions contained in this Interim Consulting Agreement is
distinct and severable and a declaration of invalidity or unenforceability of
any such provision by a court of competent jurisdiction shall not affect the
validity or enforceability of any other provision thereof.

16.

Entire Agreement

This Interim Consulting Agreement constitutes the entire agreement between the
parties pertaining to the subject matter of this Interim Consulting Agreement.
This Interim Consulting Agreement supersedes and replaces all prior agreements
if any, written or oral, with respect to the retaining of Interim Consultant’s
services by the Company and any rights which Interim Consultant may have by
reason of any such prior agreement. There are no warranties, representations or
agreements between the parties in connection with the subject matter of this
Interim Consulting Agreement except as specifically set forth or referred to in
this Interim Consulting Agreement. No reliance is to be placed on any
representation, opinion, advice or assertion of fact made by the Company or its
directors, officers and agents to Interim Consultant, except to the extent that
the same has been reduced to writing and included as a term of this Interim
Consulting Agreement. Accordingly, there shall be no liability, either in tort
or in contract, assessed in relation to any such representation, opinion, advice
or assertion of fact, except to the extent aforesaid. Notwithstanding the
foregoing, any terms and conditions not otherwise defined herein or conflicting
with terms and conditions of the Merger Agreement, shall have the meaning and
force and effect as set forth in the Merger Agreement, and the Merger Agreement
shall govern in all other terms and respects.





--------------------------------------------------------------------------------

 

- 7 -

 







17.

Waiver, Amendment

Except as expressly provided in this Interim Consulting Agreement, no amendment
or waiver of this Interim Consulting Agreement shall be binding unless executed
in writing by the party to be bound thereby. No waiver of any provision of this
Interim Consulting Agreement shall constitute a waiver of any other provision
nor shall any waiver of any provision of this Interim Consulting Agreement
constitute a continuing waiver unless otherwise expressly provided.

18.

Currency

All amounts in this Interim Consulting Agreement are stated and shall be paid in
lawful currency of the United States.

19.

Definitions

In addition to the terms defined above, the following terms shall have the
following meanings respectively:

“Affiliates” has the meaning attributed to such term in the Business
Corporations Act (British Columbia) as the same is now constituted.

“Confidential Information” means all confidential or proprietary information,
intellectual property (including trade secrets) and confidential facts relating
to the business or affairs of the Company or any of its Affiliates.

“Person” includes individuals, partnerships, associates, trusts, unincorporated
organizations or a regulatory body or agency, government or governmental agency
or authority or entity howsoever designated or constituted.

20.

Governing Law

This Interim Consulting Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.

21.

Counterparts

This Interim Consulting Agreement may be signed in counterparts and each of such
counterparts shall constitute an original document and such counterparts, taken
together, shall constitute one and the same instrument.

22.

Acknowledgment

Interim Consultant acknowledges that he:

(a)

has had sufficient time to review and consider this Interim Consulting Agreement
thoroughly;

(b)

has read and understands the terms of this Interim Consulting Agreement and his
obligations hereunder; and





--------------------------------------------------------------------------------

 

- 8 -

 







(c)

has been given an opportunity to obtain independent legal advice, or such other
advice as he may desire concerning the interpretation and effect of this Interim
Consulting Agreement.




Signatures appear on the following page





--------------------------------------------------------------------------------

 

- 9 -

 







IN WITNESS WHEREOF the parties have executed this Interim Consulting Agreement
as of the day and year first above written.

COMMUNICATE.COM DELAWARE, INC.

By: /s/ C. Geoffrey Hampson

                                    

Name: C. Geoffrey Hampson

                                    

Title: Chief Executive Officer







Witness

MANAGER:




)

Harjeet Taggar

)

/s/ Kulveer Taggar

__________________________

)

____________________________




Kulveer Taggar




--------------------------------------------------------------------------------


